Citation Nr: 1820077	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-26 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from June 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran filed a notice of disagreement (NOD) with the rating decision in March 2013.  A statement of the case (SOC) was issued in June 2014, and the Veteran perfected his appeal in July 2014.  


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not all been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to Diagnostic and Statistical Manual, 4th Edition (DSM-IV) and replacing those references with references to the recently updated DSM-5.  This case was certified to the Board after August 4, 2014, and therefore the DSM-5 applies.   

The Board finds that the preponderance of the evidence in the record is against finding that the Veteran has a diagnosis of PTSD, or any other psychiatric disorder.    

The Veteran contends that he has PTSD due to an in-service incident.  The Veteran has indicated that while serving in the Air Force as a jet engine and airplane mechanic in Vietnam and the Philippines, he saw injured pilots and caskets loaded for transportation, which caused his symptoms of PTSD.  The Veteran's service treatment records (STRs) are negative for any complaints or findings of PTSD.  The records show that in April 1966, the Veteran underwent a separation examination.  At that time, he was clinically evaluated as "normal" for psychiatric purposes, providing some evidence against this claim. 

The Veteran first sought treatment for psychiatric symptoms in 2009 at a VA medical center.  In October 2009, the Veteran reported that he had been experiencing symptoms of depression for 20 years.  The medical records indicate that the Veteran was provisionally diagnosed with major depressive disorder and PTSD and was offered counseling.  Records show that the Veteran did continue with treatment at that time. 

In February 2012, the Veteran filed a claim for service connection for PTSD.  

In March 2012, the Veteran attended a private psychiatric evaluation.  The private physician indicated that the Veteran first reported no symptoms on the PTSD Symptom Checklist.  However, the physician stated that in going over the checklist, the Veteran presented with a large number of symptoms of PTSD, anxiety, and depression.  The examiner identified a diagnosis of PTSD, Vietnam Combat Veteran with associated anxiety and depression.

The Veteran again sought treatment for psychiatric symptoms in 2013.  The Veteran was evaluated for a psychiatric disorder and attended counseling sessions in 2013.  Treatment records indicate a diagnosis of PTSD and anxiety disorder.  

The Veteran was afforded a VA examination in January 2013.  The examiner found that the Veteran did not have a diagnosis of PTSD under the DSM IV criteria.  In addition, the examiner also stated the Veteran did not have another mental disorder diagnosis.  At the examination, the Veteran reported being distressed and disturbed by cleaning aircraft following missions, such as cleaning up blood in the cockpit, seeing bullet holes in the aircraft, and seeing body bag and caskets at the base.  However, the examiner found that the Veteran's reported stressor was not adequate to support a diagnosis of PTSD.  In addition, the examiner found that the Veteran did not meet Criterion C, E or, F, all of which are required for a diagnosis of PTSD.  The examiner found that considering the Veteran's stressor and symptoms, he did not meet the diagnostic criteria for PTSD.  

The Veteran was afforded an additional VA examination in June 2014.  The examiner found that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-5 criteria.  In addition, the examiner found that the Veteran did not have any other mental disorder that conforms to the DSM-5 criteria.  The examiner considered the Veteran's reported in-service stressor; however, he indicated that the Veteran modified his story several times during the evaluation.  In addition, the examiner noted that the statements the Veteran made were inconsistent with previous reports he had made to the private physician and the 2013 VA providers.  Specifically, the examiner noted that the Veteran originally reported seeing wounded soldiers, but later changed his story to seeing body bags from a distance.  The examiner also noted that the Veteran reported he was 100 or 150 yards from where caskets were being loaded, but based on the Veteran's identification in pictures, it indicated a much larger distance than 100 or 150 yards. 

The examiner also indicated that the Veteran did not exhibit any psychological distress reviewing photographs or recounting his experience in Vietnam.  The examiner stated that the Veteran provided inconsistent and exaggerated accounts of his traumatic experience.  The examiner found no credible evidence of avoidance and altercations in arousal and reactivity, which are required for a diagnosis of PTSD.  He stated that the Veteran's behavior was consistent with malingering and that his inconsistent and contradictory accounts of symptoms undermine his credibility.  

The Board finds the June 2014 VA examination the most probative evidence of record regarding whether the Veteran has a current psychiatric diagnosis.  The examiner was able to review the entire record, including the Veteran's prior statements made to the 2012 private physician, the 2013 VA providers, and the 2013 VA examiner.  As such, the June 2014 examiner had the most complete view of the Veteran's treatment and reported symptoms and stressors.  The examiner thoroughly discussed the Veteran's lay statements and analyzed the consistency of these statements in great detail.  He provided detailed rationale for finding that the Veteran did not meet the criteria for a diagnosis of PTSD, or any other mental disorder.  

The Board finds the January 2013 VA examination probative to the extent that it finds the Veteran has no diagnosis of PTSD or any other psychiatric disorder under DSM-IV.  However, as this case was certified to the Board in April 2015, the DSM-5 criterion applies.  

The Board finds the March 2012 private opinion less probative.  While the Board acknowledges that the physician diagnosed the Veteran with PTSD, it also notes that the physician stated that the Veteran originally had nothing to report on the PTSD Symptom Checklist.  The physician also identified the Veteran as a combat Veteran, though the record does not indicate that he ever engaged in combat.  In addition, the physician did not have the benefit of reviewing the Veteran's entire record, including statements made to the 2013 and 2014 VA examiners.  

The Board also acknowledges the 2013 VA medical records indicating a diagnosis of PTSD and anxiety.  However, these treatment records are less probative than the 2014 VA examiner's report, as the examiner had the opportunity to review the entire claims file, including the Veteran's statements to VA physicians, a private physician, and the 2013 VA examiner.  As noted above, the June 2014 examiner stated that the Veteran made inconsistent statements at the time of his VA medical treatment.   

For example, the Veteran reported a rank of E-4 at separation from service and stated that he would rotate every 60 days in Vietnam from the Philippines.  The Veteran reported a rank of E-3 to the 2014 examiner, which is confirmed by his DD 214.  In addition, the Veteran's military personnel records do not indicate that he rotated every 60 days in Vietnam.  Rather, they confirm he was in Vietnam from April 6, 1966 to April 15, 1966.  The Veteran also gave differing reports about the duration of his marriage, the birth of his children, and the circumstances around the death of his children to the VA treating provider and VA examiner.  Considering the Veteran's inconsistent statements regarding his military service, his stressor, and his history, the Board finds the Veteran's statements not credible.  Therefore, as the VA providers' diagnoses are based in part on the Veteran's statements, which are not credible, they are less probative in establishing that the Veteran has a current psychiatric diagnosis.  Moreover, the June 2014 VA examiner took note of the VA treatment records, but still concluded that the Veteran did not meet the requisite diagnostic criteria for PTSD or any other mental disorder.  

The Board acknowledges the Veteran's contention that he currently has PTSD that is related to his period of service.  However, whether the Veteran meets the required diagnostic criteria for PTSD is a complex medical question, and is not within the realm of knowledge of a lay person or determinable by observation with one's senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's statement is not competent evidence and not probative.  The claims file does not contain any probative evidence indicating a diagnosis of PTSD.  

Without a current diagnosis of PTSD, the first requirement for establishing service connection for PTSD has not been met.  Therefore, the Board finds the preponderance of the evidence is against the claim for service connection for PTSD.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


